DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 3-20 are pending. Claim 2 has been cancelled. 
EXAMINER’S AMENDMENT
	The application has been amended as follows: 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with applicant’s attorney Mr. Brian Oaks (Reg. No. 44,981), on 12-04-2020.

Claims are amended as follows:

1. (Currently amended) An information handling system, comprising: 
a processor; and 
a memory, coupled to the processor, that stores an application and a set of instructions executable by the processor, which when executed by the processor, cause the information handling system to: 
	send, to a device coupled to the information handling system, a request to initiate communication between the information handling system and the device;
	 receive [[a]] an encrypted first response from the device, wherein the encrypted first response comprises salt data; 		
	decrypt the encrypted first response received from the device; 
	store the salt data in the memory in the information handling system;

		retrieve the salt data from the memory; 
		 identify an information handling system application;
		determine a hash value of at least a portion of the information handling system 	application; 
		combine the salt data with [[a]] the hash value  for at least a portion of an 			information handling system application executing on the information handling 				system;
		
		
		encrypt, utilizing a private encryption key, the salt data and the hash value as 	encrypted data; and 
		store the encrypted data in a buffer associated with the information handling system application, wherein: 
	the information handling system application is configured to: 
		retrieve the encrypted data from the buffer; and 
		send the encrypted data to the device with a set of instructions to utilize ATTORNEY DOCKETPATENT APPLICATION 016295.549816/176,378 3 of 12 the device; and 
the device is configured to: 
	decrypt the encrypted data to determine decrypted data;
	determine that the decrypted data includes the salt data received from the information 	handling system; 

	determine that the decrypted data comprises a hash value; and 
	determine that the hash value matches a hash value of a set of hash values, wherein
	 if the hash value received from the information handling system matches a hash value 	of the set of hash values, execute one or more instructions of the set of device instructions to 	perform one or more of:
	 store, in the memory, information indicating the information handling system application is a trusted application; and
	 perform one or more actions in response to receiving a set of instructions from the information handling system application; and
	 if the hash value received from the information handling system does not match a hash value of the set of hash values, execute one or more instructions of the set of device instructions to perform one or more of ignoring one or more communications received from the information handling system application, blocking a command received from the information handling system application, and limiting access for the information handling system application to one or more portions of the device.

8. (Currently amended) A method, comprising:
 sending, from an information handling system to a device communicatively coupled to the information handling system, a request to initiate communication; 
sending, by the device in response to receiving the request, [[a]] an encrypted response comprising salt data; 	
receiving, by the information handling system, the encrypted response; ATTORNEY DOCKETPATENT APPLICATION 016295.549816/176,378 
5 of 12 decrypting the response received from the device; 
storing the salt data in a memory in the information handling system;
 initiating, by the information handling system, a processor management mode via a system management interrupt (SMI);
 executing, by the information handling system, a SMI handler comprising a set of SMI instructions executable by the information handling system, wherein executing the SMI handler comprises:
	 retrieving the salt data from the memory; 
	combining the salt data with a hash value calculated for at least a portion of an 	information handling system application executing on the information handling system; 				encrypting the combined salt data and the hash value into encrypted data; and 
	storing the encrypted data in a buffer associated with the information handling system 	application; 
	communicating, by the information handling system, the encrypted data to the device; 			receiving, by the device, the encrypted data; 
	decrypting the encrypted data to determine decrypted data; 
	determining that the decrypted data includes salt data received from the 	information handling system; 
	determining that the salt data received from the information handling system matches the stored salt data;
determining that the decrypted data comprises a hash value; and
determining that the hash value matches a hash value of a set of hash values, wherein
 if the hash value received from the information handling system matches a hash ATTORNEY DOCKETPATENT APPLICATION 016295.549816/176,3786 of 12value of the set of hash values, executing, by the device, one or more instructions of the set of device instructions to perform one or more of: 
		storing, in a memory associated with the device, information indicating 	the information handling system application is a trusted application; and
		 performing one or more actions in response to receiving a set of instructions 	from the information handling system application; and
if the hash value received from the information handling system does not match a hash value of the set of hash values, executing, by the device, one or more instructions of the set of device instructions to perform one or more of ignoring one or more communications received from the information handling system application, blocking a command received from the information handling system application, and limiting access for the information handling system application to one or more portions of the device.

13. (Currently amended) The method of claim 12, further comprising: 
encrypting a session key witha public encryption key to produce an encrypted session key; and 
providing the encrypted session key to the information handling system application.

15. (Currently amended) A system, comprising: an information handling system comprising: 
		an information handling system processor; 
		an information handling system memory storing a set of information 			handling system instructions executable by the information handling ATTORNEY DOCKETPATENT APPLICATION 016295.549816/176,3788 of 12system processor 			to execute an information handling system application of a plurality of information 			handling system applications and a private encryption key; and 
	a device communicatively coupled to the information handling system, the device 	comprising: 
		a device processor; and 
		a device memory storing a public encryption key, a set of hash 			values and a set of device instructions executable by the device processor to execute a 			device application of a plurality of device applications, wherein: 
	the information handling system processor is configured to send a request to the device processor to initiate communication; 
	the device processor is configured to send, in response to receiving the request, [[a]] an encrypted response comprising salt data generated by the device; 
	the information handling system processor is configured to receive the encrypted response, decrypt the response and store the salt data; the information handling system processor is configured to initiate a processor management mode via a system management interrupt (SMI), wherein  a SMI handler comprising a set of SMI instructions executable by the information handling system processor to retrieve the salt data, combine the salt data with a hash value associated with at least a portion of an information handling system application, encrypt the combined salt data and the hash value into encrypted data and communicate the encrypted data to the device processor;
	 the device processor is configured to receive the encrypted data from the information handling system;
	 the device processor is configured to decrypt, using a public key stored in a non- volatile memory , the encrypted data to determine decrypted data; 
	the device processor is configured to:
	 determine  that the decrypted data received from the information handling system includes salt data that matches the salt data generated by the device; 
determine  that the decrypted data comprises a hash value; and compare the hash value from the decrypted data with the hash value associated with at least a portion of the information handling system application, wherein: 
	if the hash value from the decrypted data matches the hash value associated with the at least a portion of the information handling system application:
		 in response to receiving a second set of instructions from the information handling system application executing the second set of instructions received from the information handling system application; and 
	if the hash value from the decrypted data does not match a hash value of at least a 	portion of the information handling system application, the device processor is configured to 		execute one or more instructions of the set of device instructions to perform one or more of 	ignoring one or more communications received from the information handling system 	application, blocking a command received from the information handling system application, 	and limiting access by the information handling system application to one or more portions of 	the device.
Allowable Subject Matter
	Claims 1 and 3-20 are allowed.
	The following is an examiner’s statement of reasons for allowance:
	The claims are allowable over the prior art of record in view of the Applicant’s amendments and arguments of 10-09-2020 and 12-02-2020. After further search and consideration, the prior arts of record either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application that is taken as a whole including the particular features incorporated in each independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ali Abyaneh whose telephone number is (571) 272-7961. The examiner can normally be reached on Monday-Friday from (8:00-5:00). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571) 272-4063. The fax phone numbers for the organization where this application or proceeding is assigned as (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ALI S ABYANEH/Primary Examiner, Art Unit 2437